UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-1043


In Re: TADARIAN RESHAWN NEAL,

                 Petitioner.




                   On Petition for Writ of Mandamus.
             (3:09-cr-00017-FDW-DCK-1; 3:13-cv-00215-FDW)


Submitted:    June 26, 2015                  Decided:   July 31, 2015


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tadarian Reshawn Neal, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tadarian Reshawn Neal petitions for a writ of mandamus,

alleging that the district court has unduly delayed ruling on

his motion to vacate under 28 U.S.C. § 2255 (2012).              He seeks an

order from this court directing the district court to act.                We

conclude that the present record does not reveal undue delay in

the district court.        Accordingly, although we grant leave to

proceed in forma pauperis, we deny the mandamus petition.                 We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                      2